Exhibit 10.03





Warrant Certificate No.    

 

 

NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES
AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND
OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.

 



Effective Date:
November 30, 2015

   

Void After:

November 30, 2025





 

 

 

EXCEL CORPORATION

 

WARRANT TO PURCHASE COMMON STOCK

 

Excel Corporation (the “Company”), for value received on November 30, 2015 (the
“Effective Date”), hereby issues to __________ (the “Holder” or “Warrant
Holder”) this Warrant (the “Warrant”) to purchase, ______ shares (each such
share as from time to time adjusted as hereinafter provided being a “Warrant
Share” and all such shares being the “Warrant Shares”) of the Company’s Common
Stock (as defined below), at the Exercise Price (as defined below), as adjusted
from time to time as provided, herein, on or before November 30, 2025 (the
“Expiration Date”), all subject to the following terms and conditions. This
Warrant is one of a series of warrants of like tenor that have been issued in
connection with the Company’s private offering solely to accredited investors in
accordance with, and subject to, the terms and conditions described in the
Warrant Subscription Agreement made on even date herewith, as the same may be
amended and supplemented from time to time (the “Subscription Agreement”).

 

As used in this Warrant, (i) “Business Day” means any day other than Saturday,
Sunday or any other day on which commercial banks in the City of New York, New
York, are authorized or required by law or executive order to close; (ii)
“Common Stock” means the common stock of the Company, par value $0.001 per
share, including any securities issued or issuable with respect thereto or into
which or for which such shares may be exchanged for, or converted into, pursuant
to any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event; (iii) “Exercise Price”
means $0.05 per share of Common Stock, subject to adjustment as provided herein;
(iv) “Trading Day” means any day on which the Common Stock is traded (or
available for trading) on its principal trading market; (v) “Affiliate” means
any person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, a person, as such
terms are used and construed in Rule 144 promulgated under the Securities Act of
1933, as amended (the “Securities Act”) and (vi) “Warrant holders” means the
holders of Warrants issued pursuant to the Subscription Agreement.

 



 1 

 



 

1.             DURATION AND EXERCISE OF WARRANTS

 

(a)           Exercise Period. The Holder may exercise this Warrant in whole or
in part on any Business Day on or before 5:00 P.M., Eastern Time, on the
Expiration Date, at which time this Warrant shall become void and of no value.

 

(b)          Exercise Procedures.

 

(i)           While this Warrant remains outstanding and exercisable in
accordance with Section 1(a), the Holder may exercise this Warrant in whole or
in part at any time and from time to time by:

 

(A)           delivery to the Company of a duly executed copy of the Notice of
Exercise form attached hereto as Attachment A;

 

(B)           surrender of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder in accordance with Section 11 below; and

 

(C)           payment of the then-applicable Exercise Price per share multiplied
by the number of Warrant Shares being purchased upon exercise of the Warrant
(such amount, the “Aggregate Exercise Price”) made in the form of cash, or by
certified check, bank draft or money order payable in lawful money of the United
States of America.

 

(ii)           Notwithstanding anything to the contrary herein, if at any time
commencing beginning after the date of this Warrant, there is no effective
registration statement registering, or no current prospectus available for the
resale of the Warrant Shares by the Holder, then this Warrant may also be
exercised at the Holder’s election, in whole or in part, at such time by means
of a “cashless exercise” in which the Holder shall be entitled to receive a
number of Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)]
by (A), where:

 

(A) = the 3 day VWAP on the Trading Day immediately preceding the date on which
Holder elects to exercise this Warrant by means of a “cashless exercise,” as set
forth in the applicable Notice of Exercise;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the OTC Bulletin Board is not a Trading Market or OTCQB, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Board of Directors of the Company.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB or the
OTCQX.

 

2
 



 

(iii)          Upon the exercise of this Warrant in compliance with the
provisions of this Section 1(b), the Company shall promptly issue and cause to
be delivered to the Holder a certificate for the Warrant Shares purchased by the
Holder. Each exercise of this Warrant shall be effective immediately prior to
the close of business on the date (the “Date of Exercise”) that the conditions
set forth in Section 1(b) have been satisfied, as the case may be. On or before
the first Business Day following the date on which the Company has received each
of the Notice of Exercise and the Aggregate Exercise Price (the “Exercise
Delivery Documents”), the Company shall transmit an acknowledgment of receipt of
the Exercise Delivery Documents to the Company’s transfer agent (the “Transfer
Agent”). On or before the third Business Day following the date on which the
Company has received all of the Exercise Delivery Documents (the “Share Delivery
Date”), the Company shall (X) provided that the Transfer Agent is participating
in The Depository Trust Company (“DTC”) Fast Automated Securities Transfer
Program, upon the request of the Holder, credit such aggregate number of shares
of Common Stock to which the Holder is entitled pursuant to such exercise to the
Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system, or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
dispatch by overnight courier to the address as specified in the Notice of
Exercise, a certificate, registered in the Company’s share register in the name
of the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise. Upon delivery of the Exercise
Delivery Documents, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date of delivery of the
certificates evidencing such Warrant Shares.

 

(iv)         If the Company shall fail for any reason or for no reason to issue
to the Holder, within three (3) Business Days of receipt of the Exercise
Delivery Documents, a certificate for the number of shares of Common Stock to
which the Holder is entitled and register such shares of Common Stock on the
Company’s share register or to credit the Holder’s balance account with DTC for
such number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant, and if on or after such Business Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Business Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock and pay cash to the Holder
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of shares of Common Stock, times (B) the closing bid price on
the date of exercise.

 

(c)           Partial Exercise. This Warrant shall be exercisable, either in its
entirety or, from time to time, for part only of the number of Warrant Shares
referenced by this Warrant. If this Warrant is submitted in connection with any
exercise pursuant to Section 1 and the number of Warrant Shares represented by
this Warrant submitted for exercise is greater than the actual number of Warrant
Shares being acquired upon such an exercise, then the Company shall as soon as
practicable and in no event later than five (5) Business Days after any exercise
and at its own expense, issue a new Warrant of like tenor representing the right
to purchase the number of Warrant Shares purchasable immediately prior to such
exercise under this Warrant, less the number of Warrant Shares with respect to
which this Warrant is exercised.

 

(d)           Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 16.

 

2.             ISSUANCE OF WARRANT SHARES

 

(a)           The Company covenants that all Warrant Shares will, upon issuance
in accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
any Holder and except as arising from applicable Federal and state securities
laws.

 

(b)           The Company shall register this Warrant upon records to be
maintained by the Company for that purpose in the name of the record holder of
such Warrant from time to time. The Company may deem and treat the registered
Holder of this Warrant as the absolute owner thereof for the purpose of any
exercise thereof, any distribution to the Holder thereof and for all other
purposes.

 

(c)          The Company will not, by amendment of its certificate of
incorporation, by-laws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all action necessary or appropriate in order to
protect the rights of the Holder to exercise this Warrant, or against impairment
of such rights.

 

3
 



 

3.             ADJUSTMENTS OF EXERCISE PRICE, NUMBER AND TYPE OF WARRANT SHARES

 

(a)           The Exercise Price and the number of shares purchasable upon the
exercise of this Warrant shall be subject to adjustment from time to time upon
the occurrence of certain events described in this Section 3.

 

(i)            Subdivision or Combination of Stock. In case the Company shall at
any time subdivide (whether by way of stock dividend, stock split or otherwise)
its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision shall be
proportionately reduced and the number of Warrant Shares shall be
proportionately increased, and conversely, in case the outstanding shares of
Common Stock of the Company shall be combined (whether by way of stock
combination, reverse stock split or otherwise) into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
proportionately increased and the number of Warrant Shares shall be
proportionately decreased. The Exercise Price and the Warrant Shares, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 3(a)(i).

 

(ii)           Dividends in Stock, Property, Reclassification. If at any time,
or from time to time, all of the holders of Common Stock (or any shares of stock
or other securities at the time receivable upon the exercise of this Warrant)
shall have received or become entitled to receive, without payment therefore:

 

(A)         any shares of stock or other securities that are at any time
directly or indirectly convertible into or exchangeable for Common Stock, or any
rights or options to subscribe for, purchase or otherwise acquire any of the
foregoing by way of dividend or other distribution, or

 

(B)           additional stock or other securities or property (including cash)
by way of spin-off, split-up, reclassification, combination of shares or similar
corporate rearrangement (other than shares of Common Stock issued as a stock
split or adjustments in respect of which shall be covered by the terms of
Section 3(a)(i) above),

 

then and in each such case, the Exercise Price and the number of Warrant Shares
to be obtained upon exercise of this Warrant shall be adjusted proportionately,
and the Holder hereof shall, upon the exercise of this Warrant, be entitled to
receive, in addition to the number of shares of Common Stock receivable
thereupon, and without payment of any additional consideration therefor, the
amount of stock and other securities and property (including cash in the cases
referred to above) that such Holder would hold on the date of such exercise had
such Holder been the holder of record of such Common Stock as of the date on
which holders of Common Stock received or became entitled to receive such shares
or all other additional stock and other securities and property. The Exercise
Price and the Warrant Shares, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 3(a)(ii).

 

(iii)         Reorganization, Reclassification, Consolidation, Acquisition or
Sale. If any recapitalization, reclassification or reorganization of the capital
stock of the Company, or any consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets or other
transaction shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities, or other assets or property (an
“Organic Change”), then, as a condition of such Organic Change, lawful and
adequate provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the shares of the
Common Stock of the Company immediately theretofore purchasable and receivable
upon the exercise of the rights represented by this Warrant) such shares of
stock, securities or other assets or property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of shares of such stock immediately theretofore
purchasable and receivable assuming the full exercise of the rights represented
by this Warrant. In the event of any Organic Change, appropriate provision shall
be made by the Company with respect to the rights and interests of the Holder of
this Warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Exercise Price and of the number
of shares purchasable and receivable upon the exercise of this Warrant) shall
thereafter be applicable, in relation to any shares of stock, securities or
assets thereafter deliverable upon the exercise hereof. The Company will not
effect any such consolidation, merger or sale unless, prior to the consummation
thereof, the successor corporation (if other than the Company) resulting from
such consolidation or merger or the corporation purchasing such assets shall
assume by written instrument reasonably satisfactory in form and substance to
the Holder and delivered to the registered Holder hereof at the last address of
such Holder appearing on the books of the Company, the obligation to deliver to
such Holder such shares of stock, securities or assets as, in accordance with
the foregoing provisions, such Holder may be entitled to purchase. If there is
an Organic Change, then the Company shall cause to be mailed to the Holder at
its last address as it shall appear on the books and records of the Company, at
least 10 calendar days before the effective date of the Organic Change, a notice
stating the date on which such Organic Change is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares for securities, cash, or
other property delivered upon such Organic Change; provided, that the failure to
mail such notice or any defect therein or in the mailing thereof shall not
affect the validity of the corporate action required to be specified in such
notice. The Holder is entitled to exercise this Warrant during the 10-day period
commencing on the date of such notice to the effective date of the event
triggering such notice. In any event, the successor corporation (if other than
the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall be deemed to assume such obligation to deliver to
such Holder such shares of stock, securities or assets even in the absence of a
written instrument assuming such obligation to the extent such assumption occurs
by operation of law.

 

4
 



 

(b)          Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to this Section 3, the Company at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each Holder of this Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall promptly
furnish or cause to be furnished to such Holder a like certificate setting
forth: (i) such adjustments and readjustments; and (ii) the number of shares and
the amount, if any, of other property which at the time would be received upon
the exercise of the Warrant.

 

(c)           Certain Events. If any event occurs as to which the other
provisions of this Section 3(c) are not strictly applicable but the lack of any
adjustment would not fairly protect the purchase rights of the Holder under this
Warrant in accordance with the basic intent and principles of such provisions,
or if strictly applicable would not fairly protect the purchase rights of the
Holder under this Warrant in accordance with the basic intent and principles of
such provisions, then the Company's Board of Directors will, in good faith, make
an appropriate adjustment to protect the rights of the Holder; provided, that no
such adjustment pursuant to this Section 3(c) will increase the Exercise Price
or decrease the number of Warrant Shares as otherwise determined pursuant to
this Section 3.

 

       (d)           Other Adjustments. If at any time conditions shall arise by
reason of action taken by the Company which in the reasonable opinion of the
Board of Directors are not adequately covered by the provisions hereof and which
might materially and adversely affect the rights of the Holder or if at any time
any such conditions are expected to arise by reason of any action contemplated
by the Company, the Board of Directors shall make adjustments, if any (not
inconsistent with the standards established in this Section 3), of the Exercise
Price (including, if necessary, any adjustment as to the securities for which
the Warrants may thereafter be exercisable) and any distribution which is or
would be required to preserve the rights of the Holder.

 

       (e)           No Dilution or Impairment. Subject to the provisions of
Section 3(a)(iii), the Company will not, by amendment of its restated articles
of incorporation or through reorganization, consolidation, merger, dissolution,
issue or sale of securities, sale of assets or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms of the
Warrants, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the holders of the Warrants
against dilution or other impairment.

 

4.             REDEMPTION OF WARRANTS

 

(a)           General. The Company shall have the option, subject to the
conditions set forth herein, to redeem all of the Warrants then outstanding upon
not less than thirty (30) days nor more than sixty (60) days prior written
notice to the Warrant Holders at any time provided that, at the time of delivery
of such notice, the closing bid price of the Company’s Common Stock for ninety
(90) consecutive Calendar Days prior to the date of the notice of redemption is
at least $1.50 as proportionately adjusted to reflect any stock splits, stock
dividends, combination of shares or like events.

 

(b)           Notice. Notice of redemption will be effective upon mailing in
accordance with this Section and such date may be referred to below as the
“Notice Date.” Notice of redemption shall be mailed by first class mail, postage
prepaid, by the Company not less than 30 days prior to the date fixed for
redemption to the Holders of the Warrants to be redeemed at their last addresses
as they shall appear on the registration books. Any notice mailed in the manner
herein provided shall be conclusively presumed to have been duly given whether
or not the Holder received such notice.

 

(c)           Redemption Date and Redemption Price. The notice of redemption
shall state the date set for redemption, which date shall be not less than
thirty (30) days, or more than sixty (60) days, from the Notice Date (the
“Redemption Date”). The Company shall not mail the notice of redemption unless
all funds necessary to pay for redemption of the Warrants to be redeemed shall
have first been set aside by the Company for the benefit of the Warrant Holders
so as to be and continue to be available therefor. The redemption price to be
paid to the Warrant Holders will be $0.001 for each share of Common Stock of the
Company to which the Warrant Holder would then be entitled upon exercise of the
Warrant being redeemed, as adjusted from time to time as provided herein (the
“Redemption Price”).

 

5
 



 

(d)          Exercise. Following the Notice Date, the Warrant Holders may
exercise their Warrants in accordance with Section 1 of this Warrant between the
Notice Date and 5:00 p.m. Eastern Time on the Redemption Date and such exercise
shall be timely if a duly executed Notice of Exercise and the Warrant Exercise
Price for the shares of Common Stock to be purchased are actually received by
the Company at its principal offices prior to 5:00 p.m. Eastern Time on the
Redemption Date.

 

(e)           Mailing. If any Warrant Holder does not wish to exercise any
Warrant being redeemed, he should mail such Warrant to the Company at its
principal offices after receiving the notice of redemption. On and after 5:00
p.m. Eastern Time on the Redemption Date, notwithstanding that any Warrant
subject to redemption shall not have been surrendered for redemption, the
obligation evidenced by all Warrants not surrendered for redemption or
effectively exercised shall be deemed no longer outstanding, and all rights with
respect thereto shall forthwith cease and terminate, except only the right of
the holder of each Warrant subject to redemption to receive the Redemption Price
for each share of Common Stock to which he would be entitled if he exercised the
Warrant upon receiving notice of redemption of the Warrant subject to redemption
held by him.

 

5.             TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES

 

(a)           Registration of Transfers and Exchanges. Subject to Section 5(c),
upon the Holder’s surrender of this Warrant, with a duly executed copy of the
Form of Assignment attached as Attachment B, to the Secretary of the Company at
its principal offices or at such other office or agency as the Company may
specify in writing to the Holder, the Company shall register the transfer of all
or any portion of this Warrant. Upon such registration of transfer, the Company
shall issue a new Warrant, in substantially the form of this Warrant, evidencing
the acquisition rights transferred to the transferee and a new Warrant, in
similar form, evidencing the remaining acquisition rights not transferred, to
the Holder requesting the transfer.

 

(b)          Warrant Exchangeable for Different Denominations. The Holder may
exchange this Warrant for a new Warrant or Warrants, in substantially the form
of this Warrant, evidencing in the aggregate the right to purchase the number of
Warrant Shares which may then be purchased hereunder, each of such new Warrants
to be dated the date of such exchange and to represent the right to purchase
such number of Warrant Shares as shall be designated by the Holder. The Holder
shall surrender this Warrant with duly executed instructions regarding such
re-certification of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder.

 

(c)           Restrictions on Transfers. This Warrant may not be transferred at
any time without (i) registration under the Securities Act or (ii) an exemption
from such registration and a written opinion of legal counsel addressed to the
Company that the proposed transfer of the Warrant may be effected without
registration under the Securities Act, which opinion will be in form and from
counsel reasonably satisfactory to the Company.

 

(d)           Permitted Transfers and Assignments. Notwithstanding any provision
to the contrary in this Section 5, the Holder may transfer, with or without
consideration, this Warrant or any of the Warrant Shares (or a portion thereof)
to the Holder’s Affiliates (as such term is defined under Rule 144 of the
Securities Act) without obtaining the opinion from counsel that may be required
by Section 5(c)(ii), provided, that the Holder delivers to the Company and its
counsel certification, documentation, and other assurances reasonably required
by the Company’s counsel to enable the Company’s counsel to render an opinion to
the Company’s Transfer Agent that such transfer does not violate applicable
securities laws.

 

 

6.             MUTILATED OR MISSING WARRANT CERTIFICATE

 

If this Warrant is mutilated, lost, stolen or destroyed, upon request by the
Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, in substantially the form of this Warrant,
representing the right to acquire the equivalent number of Warrant Shares;
provided, that, as a prerequisite to the issuance of a substitute Warrant, the
Company may require satisfactory evidence of loss, theft or destruction as well
as an indemnity from the Holder of a lost, stolen or destroyed Warrant.

 

6
 



 

7.             PAYMENT OF TAXES

 

The Company will pay all transfer and stock issuance taxes attributable to the
preparation, issuance and delivery of this Warrant and the Warrant Shares (and
replacement Warrants) including, without limitation, all documentary and stamp
taxes; provided, however, that the Company shall not be required to pay any tax
in respect of the transfer of this Warrant, or the issuance or delivery of
certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any person or entity other than to the Holder.

 

8.             FRACTIONAL WARRANT SHARES

 

No fractional Warrant Shares shall be issued upon exercise of this Warrant. The
Company, in lieu of issuing any fractional Warrant Share, shall round up the
number of Warrant Shares issuable to nearest whole share.

 

9.             NO STOCK RIGHTS AND LEGEND

 

No holder of this Warrant, as such, shall be entitled to vote or be deemed the
holder of any other securities of the Company that may at any time be issuable
on the exercise hereof, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, the rights of a stockholder of
the Company or the right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or give or withhold
consent to any corporate action or to receive notice of meetings or other
actions affecting stockholders (except as provided herein), or to receive
dividends or subscription rights or otherwise (except as provide herein).

 

Each certificate for Warrant Shares initially issued upon the exercise of this
Warrant, and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.”

 

10.           NOTICES

 

All notices, consents, waivers, and other communications under this Warrant must
be in writing and will be deemed given to a party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile or e-mail with confirmation of
transmission (with respect to facsimile) by the transmitting equipment; (c)
received or rejected by the addressee, if sent by certified mail, return receipt
requested, if to the registered Holder hereof; or (d) seven days after the
placement of the notice into the mails (first class postage prepaid), to the
Holder at the address, facsimile number, or e-mail address furnished by the
registered Holder to the Company in accordance with the Subscription Agreement
by and between the Company and the Holder, or if to the Company, to it at Excel
Corporation 6363 President George Bush Turnpike Suite 310 Irving Texas 75038
Attention: Secretary (or to such other address, facsimile number, or e-mail
address as the Holder or the Company as a party may designate by notice the
other party).

 

11.           SEVERABILITY

 

If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

12.           BINDING EFFECT

 

This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.

 

7
 



 

13.           SURVIVAL OF RIGHTS AND DUTIES

 

This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00

P.M., Eastern Time, on the Expiration Date or the date on which this Warrant has
been exercised in full.

 

14.           GOVERNING LAW

 

This Warrant will be governed by and construed under the laws of the State of
New York without regard to conflicts of laws principles that would require the
application of any other law.

 

15.           DISPUTE RESOLUTION

 

In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within two
Business Days of receipt of the Notice of Exercise giving rise to such dispute,
as the case may be, to the Holder. If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two Business Days, submit via facsimile (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company’s independent, outside accountant. The Company
shall cause at its expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten (10) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.

 

16.           NOTICES OF RECORD DATE

 

Upon (a) any establishment by the Company of a record date of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or right or option to
acquire securities of the Company, or any other right, or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other corporation, any transfer of all or
substantially all the assets of the Company, or any voluntary or involuntary
dissolution, liquidation or winding up of the Company, or the sale, in a single
transaction, of a majority of the Company’s voting stock (whether newly issued,
or from treasury, or previously issued and then outstanding, or any combination
thereof), the Company shall mail to the Holder at least ten (10) Business Days,
or such longer period as may be required by law, prior to the record date
specified therein, a notice specifying (i) the date established as the record
date for the purpose of such dividend, distribution, option or right and a
description of such dividend, option or right, (ii) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up, or sale is expected to become effective and (iii) the
date, if any, fixed as to when the holders of record of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, transfer,
consolation, merger, dissolution, liquidation or winding up.

 

18.           NO THIRD PARTY RIGHTS

 

This Warrant is not intended, and will not be construed, to create any rights in
any parties other than the Company and the Holder, and no person or entity may
assert any rights as third- party beneficiary hereunder.

 

 

 

[SIGNATURE PAGE FOLLOWS]



8
 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of November 30, 2015.

 

 

 

EXCEL CORPORATION

 

 

 

By:                                                   _

Name:

Title:

 



9
 



ATTACHMENT A

NOTICE OF EXERCISE

(To be executed by the Holder of Warrant if such Holder desires to exercise
Warrant) To Excel Corporation:

The undersigned hereby irrevocably elects to exercise this Warrant and to
purchase thereunder, ________

full shares of Excel Corporation common stock issuable upon exercise of the
Warrant and delivery of:

 

o    $______________(in cash as provided for in the foregoing Warrant) and any
applicable taxes payable by the undersigned pursuant to such Warrant; or

 

o    the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in Section 1(b)(ii) to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 1(b)(ii).

 

The undersigned requests that certificates for such shares be issued in the name
of:

 





 

(Please print name, address and social security or federal

employer identification number (if applicable))

  

 

 



 



 

If the shares issuable upon this exercise of the Warrant are not all of the
Warrant Shares which the Holder is entitled to acquire upon the exercise of the
Warrant, the undersigned requests that a new Warrant evidencing the rights not
so exercised be issued in the name of and delivered to:

 







 

(Please print name, address and social security or federal

employer identification number (if applicable))

  



 

 



 

 

       

Name of Holder (print): _______________________
(Signature): ________________________________
(By:) ______________________________________
(Title:) ____________________________________
Dated: ____________________________________





Exhibit A
 

 



ATTACHMENT B

 

FORM OF ASSIGNMENT

 

FOR VALUE
RECEIVED,                                                                     hereby
sells,

 



Exhibit B
 

 

assigns and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Warrant Shares set opposite the name of such
assignee below and in and to the foregoing Warrant with respect to said
acquisition rights and the shares issuable upon exercise of the Warrant:

 

 

 

Name of Assignee Address Number of Shares                        

 

 

 

If the total of the Warrant Shares are not all of the Warrant Shares evidenced
by the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.

 

 

 

Name of Holder (print): _______________________
(Signature): ________________________________
(By:) ______________________________________
(Title:) ____________________________________
Dated: ____________________________________

 



 

